DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
 
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on July 13, 2022.
Claims 12 and 18 are amended.  Claims 12-16 and 18-21 are pending for examination.  Claims 12 and 18 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bychkov et al., U.S. Patent Application 2017/0329916 A1 (published Nov. 16, 2017) (hereinafter “Bychkov”) in view of Park et al., U.S. Patent Application 2016/0183923 A1 (published Jun. 30, 2016) (hereinafter “Park”) and Beane et al., U.S. Patent Application 2002/0073429 A1 (published Jun. 13, 2002) (hereinafter “Beane”).
Regarding Claim 12, Bychkov teaches a method for enhancing navigation through stored video files to locate a desired video file containing clinically relevant information (see, e.g., Bychkov, para. 1, describing methods and systems for navigating within physiological data; para. 167, describing a method comprising obtaining one or more files associated with a patient, each file comprising physiological data acquired during a corresponding non-instantaneous physiological measurement and each file having a quality score indicative of a suitability of the physiological data comprised therein for diagnosis by a medical practitioner; and para. 227, describing a system configured automatically analyze analysis source data and store results of such an analysis in a memory of the system), the method comprising the steps of:
Categorizing individual frames of a video file into clinically significant frames and clinically insignificant frames (see, e.g., id., para. 39, describing a method comprising analyzing physiological data to determine presence of diagnosis-enabling data [clinically significant data]; para. 143, describing a method comprising obtaining physiological data that includes one or more first portions being identified as diagnosis-enabling data [clinically significant data] and at least one second portion not being identified as diagnosis-enabling data [clinically insignificant data]; para. 462, describing embodiments in which physiological data is in the form of a video stream and a progress bar associated with the video stream enables navigating the video stream to specific points in time of the video stream [indicating the video stream composed of video frames at least in the sense of individually accessible images in a sequence of images]);
Selecting one clinically significant frame from the video file as representative of the video file (see, e.g., id., paras. 458-463 and Fig. 11, describing and illustrating display of the progress bar with sections associated with identified portions of the physiological data assigned a certain color and having starting and ending points [represented selected frames]); and
Displaying information related to the clinically significant frame as an identifier for the video file (see, e.g., id., paras. 458-463 and Fig. 11, describing and illustrating the user interface comprising display of points of interest in relationship to the progress bar; para. 463 and Figs. 11 and 15, describing and illustrating embodiments in which POI flags are provided on the display pointing at the respective portion of the progress bar associated with identified physiological data and describing embodiments in which the flags point to a start location; and paras. 460 and 484-486 and Fig. 15, describing physiological data comprised in one or more files and describing and illustrating display of a list of files such as video stream files comprising physiological data that can be selected for navigation [indicating video files stored in a storage location]).
However, Bychkov is silent regarding selecting one clinically significant frame from the video file as a representative image for the video file and displaying the clinically significant frame as an identifier for the video file.
Park teaches a method (see, e.g., Park, Abstract, describing a method of processing an ultrasound image in which a display is configured to display a plurality of ultrasound images that are played back with at least one icon corresponding to at least one piece of change information), comprising selecting one clinically significant frame from a video file as a representative image for the video file and displaying the clinically significant frame as an identifier for the video file (see, e.g., id., para. 12, describing display of at least one thumbnail image corresponding to the at least one ultrasound image according to the time order; para. 56, describing a user input for selecting a thumbnail image for an ultrasound image; and paras. 75, 82 and 91-93 and Figs. 3 and 6, items 351 and 352, describing and illustrating display of thumbnail images representing screen shots of the ultrasound images displayed at certain time points).
Bychkov and Park are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for identifying clinically relevant information and with teachings directed toward annotating a progress bar.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Bychkov and Park and implement a method in which one clinically significant frame is selected from a video file as a representative image for the video file and the clinically significant frame is displayed as an identifier for the video file in a video file storage location in order to allow a user to more easily identify and navigate to images of interest using representative images (see, e.g., Park, paras. 7-11, 72, and 117-120; and in view of the value of thumbnails and index-based navigational controls well known in the art).  
However, Bychkov as modified by Park is silent regarding displaying the clinically significant frame within an electronic library of video files as the identifier for the video file.
Beane teaches a method (e.g., Beane, Abstract and para. 2, describing methods and systems for collecting and delivering medical video images of a patient, and para. 66, describing embodiments in which medical video images are captured in relationship to ultrasonography), comprising displaying a clinically significant frame within an electronic library of video files as an identifier for a video file (see, e.g., id., paras. 16-19, describing embodiments of a system in which an acquisition station captures and stores video data in a format, a site server receives data sets from a series of patient procedures, and a thumbnail image representing each patient procedure is generated and stored along with the data set and describing embodiments in which a thumbnail image is taken from a center or median frame of a video procedure in order to be an accurate representative image of the procedure; para. 98, describing embodiments in which patient video files are searchable via a database server [representing a library] and query results are displayed to a user as thumbnail images [representing display within a library], describing a thumbnail image that was taken from a median frame of a patient video file saved as a thumbnail pointer to that patient video file, and describing a client requesting a particular patient data set by choosing a thumbnail image; and Claims 13 and 15, indicating receiving a patient video image file upon selection of a corresponding thumbnail image by a user).
Beane is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for identifying clinically relevant information and with teachings directed toward displaying a clinically significant frame as an identifier for a video file.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Bychkov, Park, and Beane and implement a method in which a clinically significant frame is displayed within an electronic library of video files as an identifier for a video file in order to allow a user to more easily identify videos of interest among multiple available videos using relevant representative images (see, e.g., Beane, paras. 8-15 and 19; and in view of the value of thumbnails well known in the art).  
Regarding Claim 13, Bychkov as modified by Park and Beane teaches the method of Claim 12, wherein the identifier is a thumbnail image of the clinically significant frame (see, e.g., Park, paras. 75, 82 and 91-93 and Figs. 3 and 6, items 351 and 352, describing and illustrating display of thumbnail images representing screen shots of the ultrasound images displayed at certain time points.  One of ordinary skill in the art would have been motivated to display an identifier in the form of a thumbnail image under the same rationale as provided in the discussion of Claim 12 above and further in order to allow provide more detailed information in an identifier).
Regarding Claim 14, Bychkov as modified by Park and Beane teaches the method of Claim 12, further comprising the steps of: creating a playback bar illustrating areas on the playback bar corresponding to the clinically significant frames and the clinically insignificant frames of the video file and linked to the video file (see, e.g., Bychkov, para. 458 and Fig. 11, describing and illustrating the user interface of the medical practitioner system enabling navigation within physiological data obtained during a non-instantaneous physiological measurement; and paras. 462 and 463 and Fig. 11, describing and illustrating display of the progress bar associated with the video stream, the progress bar indicating portions of the physiological data that are identified as diagnosis-enabling data by marking or assigning a certain color to those sections of the progress bar associated with the three portions [and illustrating portions not identified as diagnosis-enabling data]); and displaying the playback bar with the clinically significant frame as the identifier for the video file in the video file storage location (see, e.g., id., para. 463 and Figs. 11 and 15, describing and illustrating embodiments in which POI flags are provided on the display pointing at the respective portion of the progress bar associated with identified physiological data; and see, e.g., Park, paras. 75, 82 and 91-93 and Figs. 3 and 6, items 351 and 352, describing and illustrating display of thumbnail images along the progress indicator or bar, the thumbnail images representing screen shots of the ultrasound images displayed at certain time points; and paras. 56, 67, and 82, describing receiving a user input for selecting a thumbnail image for an ultrasound image and describing an example comprising displaying an ultrasound image corresponding to the selected thumbnail image on the screen.  One of ordinary skill in the art would have been motivated to display the playback bar with the clinically significant frame as the identifier for the video file in the video file storage location under the same rationale as provided in the discussion of Claim 12 above and further in order to allow a user to more easily recognize types of change information).
Regarding Claim 15, Bychkov as modified by Park and Beane teaches the method of Claim 14, wherein the playback bar is a playback icon for initiating playback of the video file (see, e.g., Bychkov, para. 462, describing the progress bar as enabling navigating the video stream to specific points in time of the video stream; para. 486, describing enabling the medical practitioner to navigate physiological data of a selected video stream file using user interface markings/graphs determined in accordance with metadata accompanying the physiological data comprised within the selected file; and para. 461, describing embodiments in which the user interface of the medical practitioner system is displayed at a smartphone or a tablet computer [indicating implementation in the context of touch-based interfaces]; and see, e.g., Park, para. 47, describing display of the progress indicator representing the time order in which a moving image is reproduced together with an icon corresponding to change information and describing embodiments in which the progress indicator is displayed based on the time when ultrasound images of a moving image are reproduced; and paras. 56, 67, and 82, describing receiving a user input for selecting a thumbnail image for an ultrasound image and describing an example comprising displaying an ultrasound image corresponding to the selected thumbnail image on the screen).
Regarding Claim 16, Bychkov as modified by Park and Beane teaches the method of Claim 14, wherein the clinically significant frames include a frame on which measurements were made, a frame that provides high quality images, a frame including anomalies, or a frame including user-added information (see, e.g., Bychkov, para. 39 and 48, describing embodiments in which the processor determines a many-valued quality score indicative of a suitability of the currently obtained physiological data for diagnosis by a diagnosing entity [representing a frame providing a high quality image]; paras. 253-259, describing embodiments in which the many-valued quality scores are based on visibility of a certain organ or portion of an organ within the physiological data [representing quality images] or based on existence of specific natural and/or artificial markers within the physiological data [representing anomalies]; and para. 466, describing embodiments in which one or more specific areas-of-interest are marked on a second medical practitioner system [representing user-added information].  Note that the teachings anticipate the alternative language of the claim; and see, e.g., id., paras. 74-78, 87-89, and 91-93 and Figs. 3, 5, and 6, describing and illustrating multiple icons for identifying pieces of change information, the icons including an icon representing change information for adding measurement information to the ultrasound image and an icon representing change information for adding an annotation to the ultrasound image.  Note that the teachings anticipate the alternative language of the claim.  One of ordinary skill in the art would have been motivated to implement significant frames to include a frame on which measurements were made or a frame including user-added information under the same rationale as provided in the discussion of Claim 12 above and further in order to allow a user to more easily identify and navigate to images of interest).
Regarding Claim 18, Bychkov teaches an imaging system for obtaining image data for creation of a video file for presentation on a display (see, e.g., Bychkov, para. 1, describing systems and methods for navigating within physiological data; and paras. 54, 144, 172, and 210, describing embodiments in which physiological data is a video recording), the imaging system comprising:
An imaging probe adapted to obtain image data from an object to be imaged (see, e.g., id., paras. 207-211 and Fig. 1, describing and illustrating a system comprising at least one physiological sensor used to collect physiological data from a patient’s body; para. 220, describing physiological data collected by system as including electrocardiogram measurements and ultrasound signals; and para. 229 and Fig. 2, describing and illustrating embodiments of the system in the form of a standalone unit including elements such as cables, electrodes, and connectors); 
A processor operably connected to the probe to form a video file from the image data (see, e.g., id., paras. 211, 212, and 229 and Figs. 1 and 2, describing and illustrating the system comprising a processor connected to the at least one physiological sensor); and 
A display operable connected to the processor for presenting the video file on the display (see, e.g., id., paras. 208, 230, 458, 461, and 462, describing embodiments in which the system is a unit comprising a display comprising a video player),
Wherein the processor is configured to categorize individual frames of a video file into clinically significant frames and clinically insignificant frames (see, e.g., id., para. 39, describing a method comprising analyzing physiological data to determine presence of diagnosis-enabling data [clinically significant data]; para. 143, describing a method comprising obtaining physiological data that includes one or more first portions being identified as diagnosis-enabling data [clinically significant data] and at least one second portion not being identified as diagnosis-enabling data [clinically insignificant data]; and para. 462, describing embodiments in which physiological data is in the form of a video stream and a progress bar associated with the video stream enables navigating the video stream to specific points in time of the video stream [indicating the video stream composed of video frames at least in the sense of individually accessible images in a sequence of images]), to create a playback bar illustrating bands on the playback bar corresponding to the clinically significant frames and the clinically insignificant frames of the video file and linked to the video file (see, e.g., id., para. 458 and Fig. 11, describing and illustrating a user interface of a medical practitioner system enabling navigation within physiological data obtained during a non-instantaneous physiological measurement; and paras. 462 and 463 and Fig. 11, describing and illustrating display of the progress bar associated with the video stream, the progress bar indicating that three portions of the physiological data are identified as diagnosis-enabling data by marking or assigning a certain color to those sections of the progress bar associated with the three portions [and illustrating portions not identified as diagnosis-enabling data]); and to display the playback bar in association with the video file during review of the video file and allow navigation to clinically significant frames and clinically insignificant frames of the video file from the playback bar (see, e.g., id., paras. 458-463 and Fig. 11, describing and illustrating the user interface comprising display of the progress bar along with display of a video player and indicating review of physiological data by a medical practitioner using the interface; para. 462, describing the progress bar as enabling navigating the video stream to specific points in time of the video stream; para. 486, describing enabling the medical practitioner to navigate physiological data of a selected video stream file using user interface markings/graphs determined in accordance with metadata accompanying the physiological data comprised within the selected file; and para. 461, describing embodiments in which the user interface of the medical practitioner system is displayed at a smartphone or a tablet computer [indicating implementation in the context of touch-based interfaces]),
Wherein the processor is configured to selecting one clinically significant frame from the video file as representative of the video file (see, e.g., id., paras. 458-463 and Fig. 11, describing and illustrating display of the progress bar with sections associated with identified portions of the physiological data assigned a certain color and having starting and ending points [represented selected frames]) and to displaying information related to the clinically significant frame as an identifier for the video file in a video file storage location (see, e.g., id., paras. 458-463 and Fig. 11, describing and illustrating the user interface comprising display of points of interest in relationship to the progress bar; para. 463 and Figs. 11 and 15, describing and illustrating embodiments in which POI flags are provided on the display pointing at the respective portion of the progress bar associated with identified physiological data and describing embodiments in which the flags point to a start location; and paras. 460 and 484-486 and Fig. 15, describing physiological data comprised in one or more files and describing and illustrating display of a list of files such as video stream files comprising physiological data that can be selected for navigation [indicating video files stored in a storage location]).
However, Bychkov is silent regarding selecting one clinically significant frame from the video file as a representative image for the video file and displaying the clinically significant frame as an identifier for the video file.
Park further teaches a method comprising selecting one clinically significant frame from a video file as a representative image for the video file and displaying the clinically significant frame as an identifier for the video file (see, e.g., Park, para. 12, describing display of at least one thumbnail image corresponding to the at least one ultrasound image according to the time order; para. 56, describing a user input for selecting a thumbnail image for an ultrasound image; and paras. 75, 82 and 91-93 and Figs. 3 and 6, items 351 and 352, describing and illustrating display of thumbnail images representing screen shots of the ultrasound images displayed at certain time points).
As discussion of Bychkov and Park as analogous art is provided above.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Bychkov and Park and implement an imaging system in which one clinically significant frame is selected from a video file as a representative image for the video file and the clinically significant frame is displayed as an identifier for the video file in a video file storage location in order to allow a user to more easily identify and navigate to images of interest using representative images (see, e.g., Park, paras. 7-11, 72, and 117-120; and in view of the value of thumbnails and index-based navigational controls well known in the art).  
Regarding Claim 19, Bychkov as modified by Park and Beane teaches the imaging system of Claim 18, wherein the processor is configured to display the playback bar with the clinically significant frame as the identifier for the video file in the video file storage location (see, e.g., Bychkov, para. 463 and Figs. 11 and 15, describing and illustrating embodiments in which POI flags are provided on the display pointing at the respective portion of the progress bar associated with identified physiological data; and see, e.g., Park, paras. 75, 82 and 91-93 and Figs. 3 and 6, items 351 and 352, describing and illustrating display of thumbnail images along the progress indicator or bar, the thumbnail images representing screen shots of the ultrasound images displayed at certain time points; and paras. 56, 67, and 82, describing receiving a user input for selecting a thumbnail image for an ultrasound image and describing an example comprising displaying an ultrasound image corresponding to the selected thumbnail image on the screen.  One of ordinary skill in the art would have been motivated to display the playback bar with the clinically significant frame as the identifier for the video file in the video file storage location under the same rationale as provided in the discussion of Claim 18 above and further in order to allow a user to more easily recognize types of change information).
 Regarding Claim 20, Bychkov as modified by Park and Beane teaches the imaging system of Claim 18, wherein the processor is configured to review the individual frames to locate a key clinically significant frame, wherein the key clinically significant frame includes a frame on which measurements were made, frames including anomalies, or a frame representing user-added information and to generate a graphical representation of the key clinically significant frame within the playback bar (see, e.g., Bychkov, paras. 306 and 414, describing embodiments in which the many-valued quality score is determined based on criteria determined by an expert such as a physician or technician at a remote location or during the physiological measurement and describing the expert indicating points of interest [POIs] such as a specific range of acoustic measurement data [representing key significant frames]; paras. 458-463 and Fig. 11, describing and illustrating the user interface comprising display of points of interest in relationship to the progress bar; para. 466, describing embodiments in which areas-of-interest identified by the medical practitioner are provided to the second medical practitioner such that the areas-of-interest are marked on the second medical practitioner system’s display, such as on a progress bar; and paras. 474-477 and Fig. 14, describing and illustrating a flowchart of operations for providing a second medical practitioner with physiological data and an indication of areas-of-interest for consideration, the operations comprising sending the physiological data and the indication of the areas-of-interest to a remote workstation operated by the second medical practitioner to present the physiological data and the areas-of-interest to the second medical practitioner for analysis purposes, and describing embodiments in which POIs are displayed in a manner that enables determining their origins such as POIs generated by the system displayed in a first color, POIs generated by a first medical practitioner are displayed in a second color, POIs generated by a third medical practitioner are displayed in a third color, etc.  Note that POIs determined by other experts or practitioners and distinguished in the progress bar can be viewed as key clinically significant frames distinct from alternative clinically significant frames as noted in reference to the discussion of Claim 12 above under a broadest reasonable standard.  Note also that the teachings anticipate the alternative language of the claim).
However, Bychkov appears to be silent regarding the key significant frames including a frame on which measurements were made, a frame including anomalies, or a frame including user-added information.
Park teaches an imaging system (e.g., Park, Abstract, describing an ultrasound imaging apparatus and a method of processing an ultrasound image in which a display is configured to display a plurality of ultrasound images that are played back with at least one icon corresponding to at least one piece of change information), comprising reviewing individual frames to identify key clinically significant frames, wherein the key significant frames include a frame on which measurements were made, a frame including anomalies, or a frame including user-added information (see, e.g., id., paras. 74-76 and Fig. 3, describing and illustrating a diagram of an ultrasound imaging apparatus displaying ultrasound images along with a region that displays a progress indicator or bar indicating the time order in which the ultrasound images are reproduced and multiple icons for identifying pieces of change information corresponding thereto; paras. 77 and 87-89 and Figs. 3 and 5, item 341, describing and illustrating an icon representing change information for adding measurement information of a specific region in the ultrasound image displayed at a certain time point to the ultrasound image; and paras. 78 and 91-93 and Figs. 3 and 6, item 342, describing and illustrating an icon representing change information for adding an annotation to the ultrasound image displayed at a certain time point according to user input.  Note that the teachings anticipate the alternative language of the claim).
Bychkov and Park are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing systems for identifying clinically relevant information and with teachings directed toward annotating a progress bar.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Bychkov and Park and implement a system in which key significant frames include a frame on which measurements were made, a frame including anomalies, or a frame including user-added information in order to allow a user to more easily identify and navigate to images of interest (see, e.g., Park, paras. 7-11, 72, and 117-120; and in view of the value of index-based navigational controls well known in the art).  
Regarding Claim 21, Bychkov as modified by Park and Beane teaches the imaging system of Claim 20, wherein the graphical representation of the key clinically significant frame is a stripe disposed within one of the bands forming the playback bar or a symbol disposed adjacent the playback bar (see, e.g., Bychkov, paras. 458, 462, 463, 465, 469, 470, and 477 and Figs. 11 and 15, describing and illustrating display of POIs on the progress bar as colored portions [which can be viewed as stripes] within the progress bar; para. 463 and Figs. 11 and 15, describing and illustrating embodiments in which POI flags are provided on the display pointing at the respective portion of the progress bar associated with identified physiological data and describing embodiments in which the flags point to a start location and also to an end location of the respective portions within the progress bar; and see also, e.g., Park, paras. 74-76 and Fig. 3, describing and illustrating display of the progress indicator or bar with multiple adjacent icons for identifying pieces of change information.  One of ordinary skill in the art would have been motivated to implement such icons under the same rationale as provided in the discussion of Claim 20 above and further in order to allow a user to more easily distinguish between types of change information).

Response to Arguments
Applicant's arguments filed July 13, 2022, have been fully considered but are moot in view of the new grounds of rejection.  Note that amended limitations regarding displaying a clinically significant frame within an electronic library of video files as an identifier for a video file are rendered obvious over the teachings of newly added reference Beane in combination with the other applied references.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Douglas et al., U.S. Patent Application 2015/0065803 A1 (published Mar. 5, 2015), teaching methods comprising using a thumbnail for rapid identification of a video of a medical exam.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30-6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
9/17/2022


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174